DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 	 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the first sub-circuit" and "the second sub-circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In addition, in amended claim 6 the first sub-circuit has been replaced by the MUX circuit and the second sub-circuit has been replaced by the clock driver circuit.
Further clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 13-14, 17-19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 9,641,161) in view of Kim (US 2017/0077910).

Regarding claim 1, Liu discloses a semiconductor device [e.g. figs. 2, 3/4, 5 (or 11)] including a flip flop cell [e.g. 301/406/408/404/410 (or the corresponding cell in other figures)], the flip flop cell formed on a semiconductor substrate [see at least abstract/substrate] and including a flip flop circuit [e.g. 301/406/408/404/410 (or the corresponding cell in other figures), and the flip flop cell comprising: a plurality of adjacent active regions extending lengthwise in a first direction [e.g. horizontal (+/-X)], and the flip flop cell comprising: active regions extending lengthwise in a first direction [e.g. second (+/-X) direction], from a plan view; gate electrodes extending lengthwise in a second direction [e.g. first (+/-Y) direction] perpendicular to the first direction, from the plan view; a clock driver circuit [e.g. M23, M24, M17/M28/M29-30/part of MUX2 (/the corresponding VDD2/VSS portion after in view of Kim)];
a scan MUX circuit [e.g. scan mux (e.g. 202 approximately), M9, M27] formed in a first continuously-bounded area [e.g. scan mux (e.g. 202 approximately), M9, M27 are connected via some of the middle area of fig. 5A, or connected via top area above M9. M27] of the flip flop cell from the plan view such that the scan MUX circuit generates a scan MUX circuit output; 
a master latch circuit [e.g. M13-M16, M9(/the corresponding VDD1/VSS portion) approximately fig. 4] formed in a second continuously-bounded area [e.g. M13-M16, M9(/the corresponding VDD1/VSS portion) approximately fig. 4] of the flip flop cell from the plan view, the master latch circuit formed to be adjacent [adjacent is broad] to the scan MUX circuit in the first direction and connected to receive the scan MUX circuit output from the scan MUX circuit and output a master latch circuit output; 
the clock driver circuit [e.g. M23, M24, M17/M28/M29-30/part of MUX2 (/the corresponding VDD2/VSS portion)] formed in at least a third continuously-bounded area [e.g. the rectangular area includes M23, M24, M17] of the flip flop cell from the plan view, the third continuously-bounded area partly overlapping the first continuously-bounded area in a first overlap region [e.g. the middle area], and partly [e.g. lower/left/right portion] not overlapping the first continuously-bounded area, such that a first part [e.g. the lower part/the top part] of the scan mux circuit in the first overlap region overlaps and is shared with a first part [e.g. the upper/lower portion] of the clock driver circuit in the first overlap region, and a second part [e.g. the left part/the right part /the lower part/the top part] of the scan mux circuit that is not shared with and does not overlap the clock driver circuit is adjacent in the second direction, and a second part [e.g. the left part/the right part /the lower part/the top part] of the clock driver circuit is adjacent on an opposite side as the second part of the scan mux circuit in the second direction; a slave latch circuit [e.g. see matched areas below (the corresponding VDD1/VSS portion] formed in a fourth continuously-bounded area [e.g. the rectangular area includes M11, M12/M18 and the top area of M18 (or the rectangular area includes M12, M18)] of the flip flop cell from the plan view and a fifth continuously-bounded area [e.g. the rectangular area includes M21, M22 (or the rectangular area includes M10, M21, M22)] of the flip flop cell separate from the fourth continuously-bounded area, and connected to receive the master latch circuit output and output a slave latch circuit output, the fourth continuously-bounded area partly overlapping the first continuously-bounded area in a second overlap region; and
an output circuit [e.g. 208/M29-M30 (/the corresponding VDD1/VSS portion)] formed in a sixth continuously-bounded area of the flip flop cell from a plan view and connected to receive the slave latch circuit output and to output an output signal [e.g. Q] to an outside of the flip flop, 
wherein each of the scan mux circuit, the master latch circuit, the slave latch circuit, the clock driver circuit, and the output circuit: consists of a plurality of active devices [transistors, see at least figs. 1-2] which together output a resulting signal for that circuit based on inputs, and is a sub-circuit of the flip flop circuit, wherein: a first set of devices of the plurality of active devices which together output the slave latch circuit output for the slave latch circuit is located in the fourth continuously-bounded area [e.g. the rectangular area includes M11, M12/M18 and the top area of M18 (or the rectangular area includes M12, M18)], the remainder of the devices of the plurality of active devices which together output the slave latch circuit output for the slave latch circuit are located in the fifth continuously-bounded area [e.g. the rectangular area includes M21, M22 (or the rectangular area includes M10, M21, M22)], the third continuously-bounded area is located between the fourth continuously-bounded area and the fifth continuously-bounded area in the first direction, the slave latch circuit consists of two continuously-bounded areas each having a rectangular shape, and the clock driver circuit consists of one or two continuously-bounded areas, each having a rectangular shape. 
Liu does not disclose power line located between top sub-circuits and bottom sub-circuits and connected to top sub-circuits and bottom sub-circuits However, Kim discloses power line located between top sub-circuits and bottom sub-circuits and connected to top sub-circuits and bottom sub-circuits [see at least figs. 3-7, 9-13], such that the combination discloses further comprising: a first power line that is connected to the first sub-circuit and the second sub-circuit, and is located in the first overlap region, such that the combination discloses a power line [e.g. VDDn/VSS] extending lengthwise in the first direction, from the plan view; the third continuously-bounded area partly overlapping the first continuously-bounded area in a first overlap region [e.g. the middle area] where the power line is disposed; a second part [e.g. the left part/the right part /the lower part/the top part] of the scan mux circuit that is not shared with and does not overlap the clock driver circuit is adjacent to the power line in the second direction, and a second part [e.g. the left part/the right part /the lower part/the top part] of the clock driver circuit is adjacent to the power line on an opposite side of the power line as the second part of the scan mux circuit in the second direction; the fourth continuously-bounded area partly overlapping the first continuously-bounded area in a second overlap region where the power line is disposed. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Liu in accordance with the teaching of Kim regarding power lines in order to achieve a high degree of integration of the semiconductor device [para. 0005].

Regarding claim 2, the combination discussed above discloses the semiconductor device of claim 1, wherein: the first part of the scan mux circuit [see at least the bottom of M9 Liu] and the first part of the clock driver circuit [see at least the top part of M23, M17 Liu] share the power line disposed in the first overlap region.
Regarding claim 3, the combination discussed above discloses the semiconductor device of claim 1, wherein: in a second overlap region, part of the fourth continuously-bounded area overlaps part of the sixth continuously-bounded area; and the output circuit and the slave latch circuit share a source/drain region in the second overlap region [see at least fig. 5A Liu].
Regarding claim 6, the combination discussed above discloses the semiconductor device of claim 1, further comprising: a first active device [e.g. M10/ the device below M10 Liu] that is part of the scan MUX circuit and is part of the clock driver circuit, and is located in the first overlap region.

Regarding claim 7, the combination discussed above discloses the semiconductor device of claim 6, wherein: the first active device is a transistor that includes a source/drain region that is shared by the scan MUX circuit and the clock driver circuit.
Regarding claim 8 (as best understood), the combination discussed above discloses the semiconductor device of claim 6, wherein: the first sub-circuit is the output circuit, and the second sub-circuit is the slave latch circuit [see at least fig. 5A Liu].
Regarding claim 13, the combination discussed above discloses the semiconductor device of claim 1, wherein: the scan mux circuit, the master latch circuit, the slave latch circuit, the clock driver circuit, and the output circuit are arranged within a rectangular area from the plan view and are arranged such that: the scan mux circuit and master latch circuit are arranged at the same plan height as each other and are arranged adjacent to each other in a plan length direction which is the first direction; and the slave latch circuit and the output circuit are arranged at the same plan height as each other below the plan height of the scan mux circuit and master latch circuit and are arranged with respect to each other along the plan length direction [see at least fig. 5A Liu].
Regarding claim 14, the combination discussed above discloses the semiconductor device of claim 13, wherein: the output circuit has borders on two adjacent sides [adjacent is broad] of the rectangular area.

Regarding claim 17, the combination discussed above discloses the semiconductor device of claim 1, further comprising: a shared conductive via [e.g. 516 fig. 5B/518, 520 fig. 5D Liu] contacting and electrically connected to the first power line [see Kim], disposed below the first power line; a first active contact [e.g.  metal/wiring contacts] connected to the shared conductive via and a source/drain pattern [see PMOS/NMOS] of the scan MUX circuit; and a second active contact [e.g. another via/wiring contacts] connected to the shared conductive via and a source/drain pattern of the clock driver circuit, wherein the first overlap region is horizontally between the source/drain pattern of the scan MUX circuit and the source/drain pattern of the clock driver circuit [fig. 5B/5D]. Also see the response to arguments section discussed below.

Regarding claim 18, the combination discussed above discloses the semiconductor device of claim 16, a shared conductive via [e.g. 516 fig. 5B/518, 520 fig. 5D Liu] contacting and electrically connected to the first power line [see Kim], disposed below the first power line, a first active contact [e.g. metal/wiring contacts] connected to the shared conductive via and a source/drain pattern [see PMOS/NMOS] of the scan MUX circuit; and a second active contact [e.g. another metal/wiring contacts] connected to the shared conductive via and a source/drain pattern of the clock driver circuit, wherein the source/drain pattern of the scan MUX circuit is in the first continuously-bounded area and is outside the first overlap region [see at least 5B/5D], wherein the source/drain pattern of the clock driver circuit is in the third continuously-bounded area and is outside the first overlap region [see at least 5B/5D], and wherein the first active contact is horizontally separated from the second active contact [see at least 5B/5D Liu]. Also see the response to arguments section discussed below.
Regarding claim 19, the combination discussed above discloses the semiconductor device of claim 1, wherein: the plurality of active regions [e.g. each continuously-bounded area can be separated into many selected active regions (e.g. regions can be selected areas) fig. 5B/5D] arranged in the second direction [e.g. Vertical/height] on the semiconductor substrate, a plurality of adjacent active contacts [e.g. Metal0, Metal1/518/516/520] are respectively formed on and electrically connected to the plurality of adjacent active regions, each adjacent active contact being separated from a next adjacent active contact by a separation distance in the second direction, wherein a separation distance in the first overlap region [e.g. see M5-M7-M3-M1] between adjacent active contacts is smaller than a separation distance outside of the first overlap region between adjacent active contacts [e.g. Metal0-Metal1 is smaller than 518-518/516-518/516-516].
Regarding claim 31, the combination discussed above discloses the semiconductor device of claim 1, wherein: at least part of the clock driver circuit [e.g. M23/M24/M17] that is not shared with the slave latch circuit is between the fourth continuously-bounded area and the fifth continuously-bounded area, in the plan view.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Liu et al. (US 9,641,161) in view of in view of Kim (US 2017/0077910) and Liu et al. (US 10,510,866).
Regarding claim 20, the combination discussed above discloses the semiconductor device of claim 1, wherein: the active regions [e.g. each continuously-bounded area can be separated into many selected active regions (e.g. regions can be selected areas) fig. 5B/5D Liu] are a plurality of adjacent regions arranged in the second direction [e.g. length/height] on the semiconductor substrate, and further comprising: a plurality of adjacent active contacts [e.g. Metal0, Metal1/518/516] respectively formed on and electrically connected to the plurality of adjacent active regions, each adjacent active contact being separated from a next adjacent active contact by a separation distance in the second direction; a first gate electrode [e.g. M3/M9/M15/M13 or other transistors fig. 5B/5D Liu ] crossing the first overlap region and two of the active regions separated by the first overlap region; a second gate electrode [e.g.M1/M15/M13/M27 or other transistors fig. 5B/5D Liu] adjacent the first gate electrode in the first direction; and a gate separation region [e.g. similar to the area between M7 and M25] between the first gate electrode and the second gate electrode. Liu does not disclose a gate separation region between the first gate electrode and the second gate electrode, the gate separation region convexly protruding in the second direction toward the first gate electrode where it abuts the first gate electrode and convexly protruding in the second direction toward the second gate electrode where it abuts the second gate electrode. The problem to be solved is to utilize fin-structure semiconductors having concave shape gate area. For example, Liu discloses fin-structure semiconductors having concave shape gate area and the concave shape gate area are facing each other [fig. 6]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Liu in accordance with the teaching of Liu regarding fin structure in order to utilize a fin-structure semiconductor having desired gate profile to improve the device [abstract, Col. 1, 6-15].

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Liu et al. (US 9,641,161) in view of Hino et al. (US 2019/0198530).

Regarding claim 22, Liu discloses a semiconductor device [e.g. figs. 2, 3/4, 5 (or 11)] including a flip flop cell [e.g. 301/406/408/404/410 (or the corresponding cell in other figures)], the flip flop cell formed on a semiconductor substrate [see at least substrate] and including a flip flop circuit [e.g. 301/406/408/404/410 (or the corresponding cell in other figures), and the flip flop cell comprising: a scan mux circuit [e.g. scan mux (e.g. 202 approximately), M9, M27]; a master latch circuit [e.g. M13-M16, M9(/the corresponding VDD1/VSS portion) approximately fig. 4]; a slave latch circuit [e.g. see matched elements in claim 1]; a clock driver circuit [e.g. M23, M24, M17/M28/M29-30/part of MUX2 (/the corresponding VDD2/VSS portion)]; and an output circuit [e.g. 208/M29-M30 (/the corresponding VDD1/VSS portion)], wherein each of the scan mux circuit, the master latch circuit, the slave latch circuit, the clock driver circuit , and the output circuit: consists of a plurality of active devices [e.g. transistors] which together output a resulting signal [e.g. Q fig. 2] for that circuit based on inputs [e.g. D/SI fig. 2], is a sub-circuit of the flip flop circuit, and occupies a continuously-bounded area of the flip flop circuit from a plan view, and wherein at least a first sub-circuit and a second sub-circuit of the sub-circuits [e.g. any two sub-circuits discussed above that are next to each other. For example: 208 and 206, 206 and 212, 204 and 210, also see claim 1 rejection] overlap from the plan view in a first overlap region [e.g. the middle area between M19 and M21, the middle area between M11 and M29, the middle area between M13 and M27 fig. 5B, also see claim 1 rejection], the first overlap region including part of a first continuously-bounded area for the first sub-circuit and part of a second continuously-bounded area for the second sub-circuit, and wherein: the plurality of active devices which together output a resulting signal for the scan mux circuit are in the first continuously-bounded area, at least some of the plurality of active devices which together output a resulting signal for the clock driver circuit are in the second continuously-bounded area, at least some of the plurality of active devices which together output a resulting signal for the slave latch circuit are in a third continuously-bounded area [e.g. the rectangular area includes M11, M12/M18 and the top area of M18 (or the rectangular area includes M12, M18)], the remainder of the active devices which together output the resulting signal for the slave latch circuit are in a fourth continuously-bounded area [e.g. the rectangular area includes M21, M22 (or the rectangular area includes M10, M21, M22)], wherein the second continuously-bounded area is between the third continuously-bounded area and the fourth continuously-bounded area, in a second direction perpendicular to a first direction, the slave latch circuit consists of two continuously-bounded areas each having a rectangular shape, and the clock driver circuit consists of one or two continuously-bounded areas, each having a rectangular shape; the flip-flop cell further comprising: a plurality of adjacent active regions [e.g. each continuously-bounded area can be separated into many selected active regions (e.g. regions can be selected areas) fig. 5B/S5D Liu] arranged in the first direction [e.g. length/height] on the semiconductor substrate; a plurality of adjacent active contacts [e.g. Metal0, Metal1/518/516] respectively formed on and electrically connected to the plurality of adjacent active regions, each adjacent active contact being separated from a next adjacent active contact by a separation distance in the first direction; a first gate electrode [e.g. M3/M9/M15/M13 fig. 5B/5D Liu ] crossing the first overlap region and two of the active regions separated by the first overlap region. Please also see the matching element in claim 5. Liu does not disclose to utilize fin-type or gate-all-around type FETs. However, Hino discloses the advantage of utilizing fin-type or gate-all-around type FETs [para. 0004]. The combination discloses wherein the plurality of adjacent active regions are fin-type FET active regions or the plurality of adjacent active regions are gate-all-around type FET active regions. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Liu in accordance with the teaching of Hino regarding the benefit of fin-type FET in order to significantly improve of the controllability of the channel [para. 0004]. Also see claim 1 rejection.

Response to Arguments
The amendments filed 03/15/2022 have been addressed in the above sections. In addition, Applicant's arguments have been fully considered but they are not persuasive.
Regarding prior art rejection Under 35 U.S.C. 102 and Under 35 U.S.C. 103, Applicant argues on page 18 that “Claims 5 and 10 have been canceled and claims 6-8, 13, and 19, now depend from claim 1. It is not believed that Liu makes up for the deficiencies of Kim. In particular, and as one example among many features of claim 1, similar to Kim, Liu also does not disclose a slave latch circuit being included in two continuously bounded areas separated by another continuously bounded area in the first direction, as recited in claim 1. Liu also does not disclose the features relating to the overlap region. specifically recited in claim 1.
However, Liu discloses disclose a slave latch circuit being included in two continuously bounded areas [e.g. the rectangular area includes M11, M12/M18 and the top area of M18 (or the rectangular area includes M12, M18), and the rectangular area includes M21, M22 (or the rectangular area includes M10, M21, M22)] separated by another continuously bounded area [e.g. the rectangular area includes M23, M24, M17] in the first direction, as recited in claim 1. Liu also discloses the features relating to the overlap region [e.g. the region below M9, M27]..
Regarding claim 22, the amended features are similarly disclosed by Liu as discussed above and in claim 1.
Applicant is advised to at least add more limitations of Scan Mux circuit that is similar to added limitations of the slave latch circuit and the clock driver circuit..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842